Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed on 03/08/2022 has been entered. Claims 1-4, 6-14, and 18-25 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 103 rejections previously set forth in the Non-Final Office Action mailed 01/24/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth D'Alessandro on 05/06/2022.

The application has been amended as follows: 
(Currently Amended) A phased antenna array comprising:
a plurality of variable length radiators arrayed in a geometric pattern;
a length control mechanism mechanically coupled to each one of the variable length radiators and responsive to radiator length control data to control a length of the variable length radiator to which it is coupled;
a transmitter having an output from which to drive radio frequency energy;
a switch coupled between each individual one of the variable length radiators and the transmitter output to configure each variable length radiator as a driven radiator or a passive radiator while radio frequency energy is being driven by the transmitter output;
a variable phase delay circuit coupled to each of the variable length radiators and responsive to phase delay control data to control a phase delay of a radio frequency signal coupled to the variable phase delay circuit to which it is coupled;
a phase sensor and a current sensor each radio frequency coupled to each individual one of the variable length radiators;
a controller configured to implement a desired azimuthal radiation pattern and impedance in the phased antenna array, the controller having an individual output coupled to each of the switches and configured to send switch control data to control the state of each switch to configure each variable length radiator as a passive radiator or as a driven radiator while radio frequency energy is being driven by the transmitter output, the controller having an individual phase delay circuit control output coupled to each one of the variable phase delay circuits and configured to send the phase delay control data to each one of the variable phase delay circuits, the controller further having an individual length control circuit coupled to each one of the length control mechanisms and configured to send the radiator length control data to each one of the length control mechanisms to completely retract or to adjust length of each variable length radiator.
22. (Currently Amended) A phased antenna array comprising:
a plurality of variable length radiators arrayed in a geometric pattern; a length control mechanism mechanically coupled to each one of the variable length radiators and responsive to radiator length control data to control a length of the variable length radiator to which it is coupled; a transmitter having an output from which to drive radio frequency energy;
a variable phase delay circuit coupled to each of the variable length radiators and responsive to phase delay control data to control a phase delay of a radio frequency signal coupled to the variable phase delay circuit to which it is coupled;
a phase sensor and a current sensor each radio frequency coupled to each individual one of the variable length radiators;
6PATENTAttorney Docket Number: STEPP-010-USa controller configured to implement a desired azimuthal radiation pattern and impedance in the phased antenna array, the controller having an individual phase delay circuit control output coupled to each one of the variable phase delay circuits and configured to send the phase delay control data to each one of the variable phase delay circuits, the controller further having an individual length control circuit coupled to each one of the length control mechanisms and configured to send the radiator length control data to each one of the length control mechanisms to completely retract or to adjust length of each variable length radiator.
24. (Currently Amended) The phased antenna array of claim 22 wherein the controller is configured to accept manual entry of the 
25. (Currently Amended)  The phased antenna array of claim 22 wherein the controller is configured to control operation of the phased antenna array using one of stored sets of 


Allowable Subject Matter
Claims 1 -4, 6-14, and 18-25 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In view of the amendments made, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding claim 1, patentability exists, at least in part, with the claimed features “A phased antenna array comprising: a plurality of variable length radiators arrayed in a geometric pattern; a length control mechanism mechanically coupled to each one of the variable length radiators and responsive to radiator length control data to control a length of the variable length radiator to which it is coupled; a transmitter having an output from which to drive radio frequency energy; a switch coupled between each individual one of the variable length radiators and the transmitter output to configure each variable length radiator as a driven radiator or a passive radiator while radio frequency energy is being driven by the transmitter output; a variable phase delay circuit coupled to each of the variable length radiators and responsive to phase delay control data to control a phase delay of a radio frequency signal coupled to the variable phase delay circuit to which it is coupled; a phase sensor and a current sensor each radio frequency coupled to each individual one of the variable length radiators; a controller configured to implement a desired azimuthal radiation pattern and impedance in the phased antenna array, the controller having an individual output coupled to each of the switches and configured to send switch control data to control the state of each switch to configure each variable length radiator as a passive radiator or as a driven radiator while radio frequency energy is being driven by the transmitter output, the controller having an individual phase delay circuit control output coupled to each one of the variable phase delay circuits and configured to send the phase delay control data to each one of the variable phase delay circuits, the controller further having an individual length control circuit coupled to each one of the length control mechanisms and configured to send the radiator length control data to each one of the length control mechanisms to completely retract or to adjust length of each variable length radiator”.
Claims 2-4, 6-14 and 21 are dependent on claim 1, and therefore also allowable.

Regarding claim 18, patentability exists, at least in part, with the claimed features “controlling a length of each of the variable length radiators in response to radiator length control data from a  controller; separately controlling whether each of the variable length radiators is configured as a driven or passive radiator in response to switch control data from the controller; and 5PATENTAttorney Docket Number: STEPP-010-US separately controlling a relative phase of radio frequency signals coupled between each of the variable length radiators and at least one of a radio transmitter and a radio receiver in response to phase delay control data from the controller.”
Claims 19 and 20 are dependent on claim 18, and therefore also allowable.

Regarding claim 22, patentability exists, at least in part, with the claimed features “A phased antenna array comprising:
a plurality of variable length radiators arrayed in a geometric pattern; a length control mechanism mechanically coupled to each one of the variable length radiators and responsive to radiator length control data to control a length of the variable length radiator to which it is coupled; a transmitter having an output from which to drive radio frequency energy;
a variable phase delay circuit coupled to each of the variable length radiators and responsive to phase delay control data to control a phase delay of a radio frequency signal coupled to the variable phase delay circuit to which it is coupled;
a phase sensor and a current sensor each radio frequency coupled to each individual one of the variable length radiators;
6PATENTAttorney Docket Number: STEPP-010-USa controller configured to implement a desired azimuthal radiation pattern and impedance in the phased antenna array, the controller having an individual phase delay circuit control output coupled to each one of the variable phase delay circuits and configured to send the phase delay control data to each one of the variable phase delay circuits, the controller further having an individual length control circuit coupled to each one of the length control mechanisms and configured to send the radiator length control data to each one of the length control mechanisms to completely retract or to adjust length of each variable length radiator”.
Claims 23-25 are dependent on claim 22, and therefore also allowable.

Mertel (US-RE42087-E), Khalil (US-20190267707-A1), Grass (US-20160315385-A1) and the other cited references are all cited as teaching some elements of the claimed invention including the variable length radiators, phase delay circuits, RF switch and a controller.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845